Gibson C.
This action was brought by the plaintiff to recover damages for a mare killed and a colt injured by the locomotive and cars of the defendant corporation» which locomotive and cars, it is alleged in the complaint, were so negligently managed and run over that portion of defendant’s railway which passes through the plaintiff’s land, and were driven at such undue speed, and without ringing any bell or sounding any whistle or other alarm, in approaching the crossing on said land as to run against the mare and colt, then casually, and without any fault of plaintiff, passing across the track at said crossing.
*295Judgment for the plaintiff was entered upon a verdict in his favor. From the judgment, and an order denying a new trial, the defendant brings this appeal.
The lane which formed the crossing with defendant’s railway, where the engine ran against the animals, is an open one used by the public, and extends from plaintiff’s house to a public'highway just beyond the railway, and crosses the latter at right angles, and at about one half of a mile from plaintiff’s house. The railway is inclosed upon the sides with substantial fences, and at the crossing with cattle-guards.
On the morning of the accident, the plaintiff, while on the way to town, saw the mare and colt, with other cattle, unattended in the lane near his house, the mare and colt being then turned in the direction of the railway, but he passed on and did not try to prevent them from straying thereon.
The evidence is conflicting as to whether a bell was kept ringing or a whistle sounding at intervals in approaching the crossing, and also as to which side of the track the mare and colt came from in getting on the track. That of the plaintiff tended to show that no warning signals were given upon the engine in approaching the crossing or in passing over it; and that the mare and colt came from the east or right-hand side of the track, and could have been seen by the engineer upon the locomotive; while that of the defendant tended to prove that the whistle was blown at about one half of a mile before reaching the crossing, and that, from a point eighty rods from the crossing, the bell was kept ringing and the whistle sounding at intervals until within forty feet of the crossing where the collision occurred; that the animals approached from the west or left-hand side; that there is a sharp curve to the right in the track near the crossing, and a cut in the lane on the west or left-hand side, from which the animals came, of from two to four feet in depth, which, prevented the engineer, in his *296position on the engine, from seeing them, and that he did not see them until within forty feet of the crossing, when they came running upon the track; that immediately the engineer reversed his engine, applied the air-brakes, and did all he could to prevent colliding with them, but without effect.
Upon this state of facts, the court, in one of the instructions given at the request of plaintiff, declared the rule to be, that where an injury at a railroad crossing is caused by a locomotive, upon which a bell was not kept ringing nor a whistle blown at intervals for a distance of eighty rods before reaching the crossing, and also in passing over it, the railroad company operating the locomotive is prima facie liable for such injury, unless the person sustaining it contributed thereto by his own negligence. The giving of this instruction the defendant claims was error, and it contends that the court should have charged the jury as requested by it, to the effect that the mere failure to ring the bell or blow the whistle in approaching the crossing would not render it, the defendant, liable, unless it was proved by the plaintiff that the failure to ring the bell or blow the whistle was the proximate cause of the injury.
The question, then, is, and it is the principal one in this case, whether the failure of a railroad corporation to ring a bill continuously or sound a whistle at intervals for a certain distance in approaching a crossing, and in passing over it, will render the corporation prima facie liable for any injury caused by its locomotive at such crossing, not contributed to by the person who sustains the injury. We think it will.
By section 486 of the Civil Code it is provided: “A bell of at least twenty pounds weight must be placed on each locomotive-engine, and be rung at a distance of at least eighty rods from the place where the railroad crosses any street, road, or highway, and be kept ringing until it has crossed such street, road, or highway, *297or a steam-whistle must be attached and be sounded, except in cities, at the like distance, and be kept sounding at intervals until it has crossed the same, under a penalty of one hundred dollars for every neglect, to be paid by the corporation operating the railroad, which may be recovered in an action prosecuted by the district attorney of the proper county, for the use of the state. The corporation is also liable for all damages sustained by any person, and caused by its locomotives, train, or cars, when the provisions of this section are not complied with.”
This section is too plain to admit of construction; it means what is so clearly expressed in it. It is designed, under the penalty of a fine and a prima facie liability for injury caused by locomotives, trains, or cars at a street or road crossing, to compel railroad corporations to exact vigilance and diligence of those to whom they intrust the running of engines, trains, or cars across such places of danger to the public as streets and highways.
As already stated, the evidence as to whether the hell was rung or the whistle blown upon the locomotive on approaching the crossing was conflicting, and seems to have been evenly balanced; in such a condition of the evidence it was for the jury alone to determine the question, and in finding a general verdict for the plaintiff, which covers all the material issues, they determined it adversely to the defendant, and it cannot now be disturbed.
In view of the meaning of the above section of the code governing this case, the evidence as to whether the engineer, from his place on the engine, could see the animals near the track when the engine was approaching the crossing becomes immaterial, because whether he could see them or not before they came running upon the track when the engine was but forty feet from the crossing, and though he then did all he could to avoid injuring them, if he failed to give the required signals, such omission amounted to presumptive negligence. *298Even if, as defendant contends, it was incumbent upon plaintiff to prove that the failure to give the required signals was the proximate cause of the injury before he could recover, in which case it would be material whether the engineer could have seen the animals in time to prevent any injury to them, though they might have been on the track through plaintiff’s want of ordinary care, still, as the evidence on this point was strongly conflicting, we would, upon the same principle applicable to a finding by a jury upon conflicting evidence, be constrained to hold that the jury had, in finding for the plaintiff, impliedly passed upon it in his favor.
Th’e remaining question is, whether the plaintiff was guilty of contributory negligence.
That the above section of the code did not abrogate the doctrine of contributory negligence was determined in Meeks v. S. P. R. R. Co., 52 Cal. 602, and Glascock v. Central Pacific R. R. Co., 73 Cal. 137. This was recognized by the trial court, and stated to the jury in the instruction complained of, as well as in other appropriate instructions given.
Ordinarily, the question of contributory negligence, like that of negligence, is a question for the jury, but when the evidence tending to establish it is undisputed, as in the present case, it becomes a matter of law for the court to determine. (Glascock v. Central Pacific R. R. Co., 73 Cal. 137.) The only evidence here in support of it is, that, on the morning of the day on which the collision occurred, the plaintiff, who was on his way to town, saw the mare and colt with other cattle in the open lane, near the house, which was half a mile, from the railway, and passed on to town without endeavoring to prevent them from straying upon the track, toward which the mare and colt were turned at the time.
Now, assuming that the act of March 7, 1878 (Stats. 1877-78, p. 176), applicable to San Luis Obispo County, requires all cattle to be confined by their owners, to *299prevent trespass upon the land of others, and that plaintiff’s mare and colt were running at large in the lane, where they might trespass upon defendant’s right of way across the lane, contrary to the provisions of such act, the defendant upon its part could not rely on this fact alone, but would still have to show that it was the proximate cause of the injury complained of. (See Seigel v. Eisen, 41 Cal. 109.)
The cattle when last seen by the plaintiff were nearly one half a mile from the track, and the plaintiff had a right to assume that the required statutory signals would be given by defendant, so that if his mare and colt should reach the track when any locomotive or train was about to pass over the crossing, they would thereby be driven off or from the track, as the only directions they could have run from the track was down the lane on one side or to the highway on the other. (Higgins v. Deeney, 78 Cal. 578; Williams v. O’Keefe, 9 Bosw. 536; letter v. New York etc. R. R. Co., 2 Abb. App. 458.)
Hence, we think that, although the plaintiff may not have been entirely free from blame in leaving the mare and colt unattended with other animals in the lane near the house, and nearly half a mile from the track, such fact is too remote to be regarded as the proximate cause of the injury, and therefore advise that the judgment and order be affirmed.
Belcher, C. C., and Foote, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.